Exhibit 10.11

January 2012

Employee Performance Unit Grant

AMERIGAS PROPANE, INC.

2010 LONG-TERM INCENTIVE PLAN

ON BEHALF OF AMERIGAS PARTNERS, L.P.

PERFORMANCE UNIT GRANT LETTER

This PERFORMANCE UNIT GRANT, dated January 1, 2012 (the “Date of Grant”), is
delivered by AmeriGas Propane, Inc. (the “Company”) to              (the
“Participant”).

RECITALS

WHEREAS, the AmeriGas Propane, Inc. 2010 Long-Term Incentive Plan on Behalf of
AmeriGas Partners, L.P. (the “Plan”) provides for the grant of performance units
(“Performance Units”) with respect to common units of AmeriGas Partners, L.P.
(“APLP”);

WHEREAS, the Plan has been adopted by the Board of Directors of the Company, and
approved by the common unit holders of APLP (“Unitholders”);

WHEREAS, a Performance Unit is a performance unit that represents the value of
one common unit of APLP (“Common Unit”);

WHEREAS, the Compensation/Pension Committee of the Board of Directors of the
Company (the “Committee”) has decided to grant Performance Units to the
Participant on the terms described below;

NOW, THEREFORE, the parties to this Grant Letter, intending to be legally bound
hereby, agree as follows:

1. Grant of Performance Units. Subject to the terms and conditions set forth in
this Grant Letter and in the Plan, the Committee hereby grants to the
Participant a target award of              Performance Units (the “Target
Award”). The Performance Units are contingently awarded and will be earned and
payable if and to the extent that the Performance Goals (described below) and
other conditions of the Grant Letter are met. The Performance Units are granted
with Distribution Equivalents (as defined in the Plan).

2. Performance Goals.

(a) The Participant shall earn the right to payment of the Performance Units if
the Performance Goals described below are met for the Performance Period, and if
the Participant continues to be employed by the Company through December 31,
2014. The Performance Period is the period beginning January 1, 2012 and ending
December 31, 2014. The Total Unit Holder Return (“TUR”) goals and other
requirements of this Section 2 are referred to as the “Performance Goals.”



--------------------------------------------------------------------------------

(b) The Target Award level of Performance Units and Distribution Equivalents
will be payable if APLP’s TUR equals the median TUR of the comparison group
designated by the Committee (the “Peer Group”) for the Performance Period. The
Peer Group is the group of master limited partnerships that comprises the
Alerian MLP Index as in effect as of the beginning of the Performance Period;
provided that if a company is added to the Alerian MLP Index during the
Performance Period, that company is not included in the TUR calculation. A
company that is included in the Alerian MLP Index at the beginning of the
Performance Period will be removed from the TUR calculation only if the company
ceases to exist as a publicly traded entity during the Performance Period,
consistent with the methodology described in subsection (c) below. The actual
amount of the award of Performance Units may be higher or lower than the Target
Award, or it may be zero, based on APLP’s TUR percentile rank relative to the
companies in the Alerian MLP Index Peer Group, as follows:

 

APLP’s TUR Rank       

(Percentile)

   Percentage of Target Award Earned  

Highest

     200 % 

90th

     175 % 

75th

     150 % 

60th

     125 % 

50th

     100 % 

40th

     50 % 

less than 40th

     0 % 

The award percentage earned will be interpolated between each of the measuring
points.

(c) TUR shall be calculated by the Company using the comparative returns
methodology used by Bloomberg L.P. or its successor at the time of the
calculation. The price used for determining TUR at the beginning and the end of
the Performance Period will be the average price for the 90-day period preceding
the beginning of the Performance Period (i.e., the 90-day period ending on
December 31, 2011) and the 90-day period ending on the last day of the
Performance Period (i.e., the 90-day period ending on December 31, 2014),
respectively. The TUR calculation gives effect to all dividends throughout the
three-year Performance Period as if they had been reinvested.

(d) The Target Award is the amount designated for 100% (50th TUR rank)
performance. The Participant can earn up to 200% of the Target Award if APLP’s
TUR percentile rank exceeds the 50th TUR percentile rank, according to the
foregoing schedule.

(e) At the end of the Performance Period, the Committee will determine whether
and to what extent the Performance Goals have been met and the amount to be paid
with respect to the Performance Units. Except as described in Section 3 below,
the Participant must be employed by the Company or its Affiliates (as defined in
the Plan) on December 31, 2014 in order for the Participant to receive payment
with respect to the Performance Units.

 

2



--------------------------------------------------------------------------------

3. Termination of Employment or Service.

(a) Except as described below, if the Participant’s employment with the Company
terminates before December 31, 2014, the Performance Units and all Distribution
Equivalents credited under this Grant Letter will be forfeited.

(b) If the Participant terminates employment on account of Retirement (as
defined below), Disability (as defined in the Plan) or death, the Participant
will earn a pro-rata portion of the Participant’s outstanding Performance Units
and Distribution Equivalents, if the Performance Goals and the requirements of
this Grant Letter are met. The prorated portion will be determined as the amount
that would otherwise be paid after the end of the Performance Period, based on
achievement of the Performance Goals, multiplied by a fraction, the numerator of
which is the number of calendar years during the Performance Period in which the
Participant has been employed by the Company or its Affiliates and the
denominator of which is three. For purposes of the proration calculation, the
calendar year in which the Participant’s termination of employment or service on
account of Retirement, Disability, or death occurs will be counted as a full
year.

(c) For purposes of this Grant Letter, “Retirement” means the Participant’s
separation from employment upon or after attaining (i) age 55 with at least 10
years of service with the Company or its Affiliates, or (ii) age 65 with at
least 5 years of service with the Company or its Affiliates.

(d) In the event of termination of employment or service on account of
Retirement, Disability or death, the prorated amount shall be paid after the end
of the Performance Period, pursuant to Section 5 below.

(e) The Committee may apply the Plan provisions applicable to transfers of
employment and reduction of responsibilities as the Committee deems appropriate.

4. Coordination with Severance Plan.

(a) Notwithstanding anything in this Grant Letter to the contrary, if the
Participant receives severance benefits under a Severance Plan (as defined
below) and the terms of such benefits require that severance compensation
payable under the Severance Plan be reduced by benefits payable under the Plan,
any amount payable to the Participant with respect to Performance Units and
Distribution Equivalents after the Participant’s termination of employment shall
be reduced by the amount of severance compensation paid to the Participant under
the Severance Plan, as required by, and according to the terms of, the Severance
Plan, if permitted by section 409A of the Internal Revenue Code or an exception.

(b) For purposes of this Grant Letter, “Severance Plan” means any severance plan
maintained by the Company, UGI Corporation or an Affiliate of the Company or UGI
Corporation that is applicable to the Participant.

5. Payment with Respect to Performance Units. If the Committee determines that
the conditions to payment of the Performance Units have been met, the Company
shall pay to the Participant, between January 1, 2015 and March 15, 2015, Common
Units equal to the number of Performance Units to be paid according to
achievement of the Performance Goals, provided that the Company may withhold
Common Units to cover required tax withholding in an amount equal to the minimum
statutory tax withholding requirement in respect of the Performance Units
earned.

 

3



--------------------------------------------------------------------------------

6. Distribution Equivalents with Respect to Performance Units.

(a) Distribution Equivalents shall accrue with respect to Performance Units and
shall be payable subject to the same Performance Goals and terms as the
Performance Units to which they relate. Distribution Equivalents shall be
credited with respect to the Target Award of Performance Units from the Date of
Grant until the payment date. If and to that extent the underlying Performance
Units are forfeited, all related Distribution Equivalents shall also be
forfeited.

(b) While the Performance Units are outstanding, the Company will keep records
of Distribution Equivalents in a bookkeeping account for the Participant. On
each payment date for a distribution paid by APLP on its Common Units, the
Company shall credit to the Participant’s account an amount equal to the
Distribution Equivalents associated with the Target Award of Performance Units
held by the Participant on the record date for the distribution. No interest
will be credited to any such account.

(c) The target amount of Distribution Equivalents (100% of the Distribution
Equivalents credited to the Participant’s account) will be earned if APLP’s TUR
rank is at the 50th TUR percentile rank for the Performance Period. The
Participant can earn up to 200% of the target amount of Distribution Equivalents
if APLP’s TUR rank exceeds the 50th TUR percentile rank, according to the
schedule in Section 2 above. Except as described in Section 3(b) above, if the
Participant’s employment with the Company terminates before December 31, 2014,
all Distribution Equivalents will be forfeited.

(d) Distribution Equivalents will be paid in cash at the same time and on the
same terms as the underlying Performance Units are paid, after the Committee
determines that the conditions to payment have been met.

7. Withholding. The Participant shall be required to pay to the Company, or make
other arrangements satisfactory to the Company to provide for the payment of,
any federal (including FICA), state, local or other taxes that the Company is
required to withhold with respect to the payments under this Grant Letter.

8. Change of Control. If a Change of Control (as defined in the Plan) occurs
during the Performance Period, the outstanding Performance Units and
Distribution Equivalents shall be paid in cash in an amount equal to the greater
of (i) the Target Award amount or (ii) the award amount that would be paid as if
the Performance Period ended on the date of the Change of Control, based on the
Company’s achievement of the Performance Goals as of the date of the Change of
Control, as determined by the Committee. If a former Participant is entitled to
receive a prorated award for the Performance Period pursuant to Section 3(b)
above, the award will be the prorated portion of the amount described in the
preceding sentence. The Performance Units and Distribution Equivalents shall be
paid on the closing date of the Change of Control.

 

4



--------------------------------------------------------------------------------

9. Grant Subject to Plan Provisions.

(a) This grant is made pursuant to the Plan and the Terms and Conditions
established by the Committee with respect to the Plan, both of which are
incorporated herein by reference, and in all respects shall be interpreted in
accordance with the Plan. The grant and payment of Performance Units and
Distribution Equivalents are subject to interpretations, regulations and
determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (i) the registration, qualification or
listing of the Common Units, (ii) adjustments pursuant to Section 5(c) of the
Plan and (iii) other requirements of applicable law. The Committee shall have
the authority to interpret and construe the grant pursuant to the terms of the
Plan, and its decisions shall be conclusive as to any questions arising
hereunder.

(b) This Performance Unit grant and all Common Units issued pursuant to this
Performance Unit grant shall be subject to the UGI Corporation Stock Ownership
Policy as adopted by the Board of Directors of the Company and any applicable
clawback and other policies implemented by the Board of Directors of the
Company, as in effect from time to time.

10. No Employment or Other Rights. The grant of Performance Units shall not
confer upon the Participant any right to be retained by or in the employ of the
Company and shall not interfere in any way with the right of the Company to
terminate the Participant’s employment at any time. The right of the Company to
terminate at will the Participant’s employment at any time for any reason is
specifically reserved.

11. No Unit Holder Rights. Neither the Participant, nor any person entitled to
receive payment in the event of the Participant’s death, shall have any of the
rights and privileges of a Unitholder with respect to the Common Units related
to the Performance Units, unless and until certificates for the Common Units
have been issued to the Participant or successor.

12. Assignment and Transfers. The rights and interests of the Participant under
this Grant Letter may not be sold, assigned, encumbered or otherwise transferred
except, in the event of the death of the Participant, by will or by the laws of
descent and distribution. If the Participant dies, any payments to be made under
this Grant Letter after the Participant’s death shall be paid to the
Participant’s estate. The rights and protections of the Company hereunder shall
extend to any successors or assigns of the Company and to the Company’s parents,
subsidiaries, and Affiliates.

13. Section 409A. This Grant Letter is intended to comply with the “short-term
deferral” exception to section 409A of the Internal Revenue Code.

14. Applicable Law. The validity, construction, interpretation and effect of
this Grant Letter shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania, without giving effect to the conflicts of
laws provisions thereof.

15. Notice. Any notice to the Company provided for in this Grant Letter shall be
addressed to the Company in care of the Corporate Secretary at the Company’s
headquarters, and any notice to the Participant shall be addressed to such
Participant at the current address shown on the payroll of the Company, or to
such other address as the Participant may designate to the Company in writing.
Any notice shall be delivered by hand, sent by telecopy or enclosed in a
properly sealed envelope addressed as stated above, registered and deposited,
postage prepaid, in a post office regularly maintained by the United States
Postal Service.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Grant Letter, and the Participant has executed this
Grant Letter, effective as of the Date of Grant.

 

    AmeriGas Propane, Inc. Attest      

 

    By:     Assistant Secretary      

Steven A. Samuel

Vice President - Law and General Counsel

I hereby acknowledge receipt of the Plan and the Terms and Conditions
incorporated herein. I accept the Performance Units described in this Grant
Letter, and I agree to be bound by the terms of the Plan, including the Terms
and Conditions, and this Grant Letter. I hereby further agree that all the
decisions and determinations of the Committee shall be final and binding on me
and any other person having or claiming a right under this grant.

 

Participant

 

 

6